DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitation of the semiconductor materials should be changed to “first” and “second” for clarity. Specifically, claim 1 should be amended to read:
wherein each groove of the series of grooves has a first and a second face, the first face of each groove is coated with a first semiconductor material and the second face of each groove is coated with a conductor material, the first semiconductor material and the conductor material are in contact with [[another]] a second semiconductor material in each groove such that a junction is formed between the first semiconductor and the [[another]] second semiconductor materials.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deligianni et al. (US 2012/0043814).

Regarding claim 1, Deligianni discloses an optoelectronic device in Figure 1 comprising:
a substrate (silicon layer 114, [40]) having a first (front) and a second (back) substantially planar face (Figure 1);
a series of grooves in the first substantially planar face (Deligianni discloses that a person of ordinary skill in the art will understand that for single-crystal silicon the surfaces will be textured rather than smooth which results in a series of grooves in the surfaces of the silicon, [36] and [40]); and
a first and a second electrical conductor (electrical conductors are formed of layer 118 and separated by isolation trenches 160a-b) on the second substantially planar face ([44], [60] and [74]-[75]);
wherein a first face of the first electrical conductor and a first face of the second electrical conductor are reflective (As discussed in [44], the first and second electrical conductors 118 are metal materials such as copper and necessarily reflect light).


It is noted that the terms “coated with”, “on” and “in contact” do not require direct contact between the layers or components.  

Regarding claim 4, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the optoelectronic device further comprises a first outer electrical conductor (129) (Figure 1 and [45]) spaced from the first and second electrical conductors by a layer of capacitor material (battery 120 contains capacitor material as discussed in [33]). 

Regarding claim 6, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the optoelectronic device further comprises a first outer electrical conductor (129) (Figure 1 and [45]) spaced from the first and 

Regarding claim 8, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the first and second electrical conductors (118) have first (front) and second (rear) faces, the first faces (front) of the first and second electrical conductors (118) face and are on the second substantially planar face of the substrate (114) (Figure 1), and the optoelectronic device further comprises a first outer electrical conductor (129) (Figure 1 and [45]) spaced from the first and second electrical conductors (118) by a layer of supercapacitor material (battery 120 contains supercapacitor material as discussed in [33]), the second faces (rear faces) of the first and second electrical conductors face (118) and are in contact with the supercapacitor material (Figure 1).
It is noted that the term “contact” does not require direct contact between the layers and all of the layers in the device of Deligianni are in “contact” with each other either directly or indirectly.

Regarding claim 9, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the first and second electrical conductors (118) on the second substantially planar face are electrically insulated from one another (The isolation trenches 160a-b isolate the first and second electrical conductors from each other).



Regarding claim 11, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the first and second electrical conductors (118) comprise one or more of aluminium, copper, silver, zinc, lead, antimony, gold, nickel, bismuth, and indium (See copper, [44]).

Regarding claim 12, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the first outer electrical conductor (129) comprises one or more of aluminium, copper, silver, zinc, lead, antimony, gold, nickel, bismuth, and indium (see copper, [55], [44], [47]).

	Regarding claim 13, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the first and second electrical conductors on the second substantially planar face are busbars (As shown in Figures 10a-b and [74]-[75], isolation trenches 160a-b on second face result in the first and second electrical conductors being in the form of busbars).



Regarding claim 15, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the series of grooves includes a first outermost groove and a second outermost groove (There are necessarily two outermost grooves in the series of grooves), the optoelectronic device further comprising a first and a second hole in the substrate (via holes 401 for vertical interconnects 140, [64]-[65], Figures 1, 4a-b and 10a-b), the first hole providing electrical communication between the first outermost groove and the second substantially planar face of the substrate and the second hole providing separate electrical communication between the second outermost groove and the second substantially planar face of the substrate (see vertical interconnects 140 in via holes 401 which connect to the rear surface of the substrate and are separately connected to the rear surface, [64]-[65], [56], [74]-[75], Figures 1, 4a-b and 10a-b).

Regarding claim 18, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the optoelectronic device is a solar photovoltaic cell (Abstract).



Claims 1, 9-11, 13-15, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Topping (WO 2015/145166 A1).


	Regarding claim 1, Topping discloses an optoelectronic device in Figure 2b comprising:
a substrate (305) having a first (309a) and a second (309b) substantially planar face (Page 2 line 3 and Page 20 lines 1-5);
a series of grooves (320) in the first substantially planar face (Page 2 line 4 and Page 19 lines 21-36); and
a first and a second electrical conductor (positive and negative conductors 310b) on the second substantially planar face (309b) (Figure 2b and Page 23 lines 6-13);
wherein a first face of the first electrical conductor and a first face of the second electrical conductor are reflective (The electrical conductors are made of metals such as aluminum, copper, silver, etc. and necessarily have first faces that are reflective, Page 3 lines 1-4), and
wherein each groove of the series of grooves has a first (312b) and a second face (312a), the first face (312b) of each groove is coated with a semiconductor material (317) and the second face (312a) of each groove is coated with a conductor material (318), the semiconductor material (317) and the conductor material (318) are in contact with another semiconductor material (316) in each groove such that a junction is formed between the semiconductor and the another semiconductor materials (Page 21 lines 12-24 and Figure 2b).


Regarding claims 9 and 10, Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the first and second electrical conductors on the second substantially planar face are electrically insulated from one another and wherein there is a gap between the first and second electrical conductors (Figure 2b and Page 2 lines 23-27).

Regarding claim 11, Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the first and second electrical conductors comprise one or more of aluminium, copper, silver, zinc, lead, antimony, gold, nickel, bismuth, and indium (Page 3 lines 1-4).

Regarding claims 13 and 14, Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the wherein the first and second electrical conductors on the second substantially planar face are busbars (Page 3 lines 31-34) and wherein the first and second electrical conductors are at least part of the positive and negative poles of an electrical circuit (Page 3 lines 1-4).

Regarding claim 15, Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the series of grooves includes a first outermost groove (307a) and a second outermost groove (307b) (Figure 2b and Page 

Regarding claim 18, Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the optoelectronic device is a solar photovoltaic cell (Page 1, lines 2-3).

Claims 1, 9-11, 13-14 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rand et al. (US 5,266,125).
Regarding claim 1, Rand discloses an optoelectronic device in Figure 1 comprising:
	a substrate (130) having a first (front surface of 130) and a second (rear surface of 130) substantially planar face (column 2 line 38);
	a series of grooves (shown in Figure 1) in the first substantially planar face (front surface of 130 in Figure 1); and
	a first (160) and a second (170) electrical conductor on the second substantially planar face (rear surface of 130 in Figure 1) (column 4 line 58-column 5 line 3);
	wherein a first face of the first electrical conductor and a first face of the second electrical conductor are reflective (the conductors are made of metals such as 
	wherein each groove of the series of grooves has a first and a second face (left and right side of groove in Figure 1), the first face of each groove is coated with a semiconductor material (122) and the second face of each groove is coated with a conductor material (150), the semiconductor material (122) and the conductor material (interconnects 150) are in contact with another semiconductor material (124) in each groove such that a junction (p-n junction 125) is formed between the semiconductor and the another semiconductor materials (Figure 1 and column 50-column 4 line 57).

It is noted that the terms “coated with”, “on” and “in contact” do not require direct contact between the layers or components.  

Regarding claims 9 and 10, Rand discloses all of the claim limitations as set forth above. Rand additionally discloses that the first (160) and second (170) electrical conductors on the second substantially planar face are electrically insulated from one another and wherein there is a gap between the first (160) and second (170) electrical conductors (Figure 1 and column 4 line 58-column 5 line 3).

Regarding claim 11, Rand discloses all of the claim limitations as set forth above. Rand additionally discloses that the first (160) and second (170) electrical conductors comprise one or more of aluminum, silver and nickel (column 4 line 58-column 5 line 3).



Regarding claim 18, Rand discloses all of the claim limitations as set forth above. Rand additionally discloses that the optoelectronic device is a solar photovoltaic cell (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2012/0043814), as applied to claims 4 and 6 above, in view of Eguchi (US 2014/0235883).

Regarding claims 5 and 7, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the a person of ordinary skill in the art will understand the purpose of each layer in the battery as well as the materials and the appropriate thickness of each layer ([46]), but Deligianni does not explicitly disclose that the layer of capacitor or supercapacitor material is from 50 to 500nm thick.
Eguchi discloses that a suitable thickness for a capacitor material in a battery is 400 nm ([2] and [119]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the capacitor material in the device of Deligianni to the 400 nm thickness taught by Eguchi, since Eguchi discloses that 400 nm is a suitable thickness for a capacitor material in a battery and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc..  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2012/0043814), as applied to claim 15 above, in view of Gee et al. (US 2004/0261839).

Regarding claim 16, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that the a person of ordinary skill in the art will understand they layers in crystalline silicon photovoltaic cell technology and will understand the purpose of each layer as well as the materials that can compose each layer and the appropriate thickness of each layer ([36]), but Deligianni does not explicitly disclose that the first and second holes have a diameter of from 100 to 500 microns.
Gee discloses a crystalline silicon photovoltaic cell comprising conductive via holes having a diameter of about 50-150 microns ([6]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the diameter of the first and second holes in the device of Deligianni to the diameter taught by Gee, since Gee discloses that it is a suitable diameter for conductive via holes in crystalline silicon photovoltaic cells and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Gee discloses conductive via holes having a diameter of about 50-150 microns ([6]), but does not disclose the specifically claimed range of 100-500 microns for the diameter. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166A1), as applied to claim 15 above.
Regarding claim 16, Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the first and second holes have a diameter of from 0.5 to 2000 microns (Page 3 line 21). Topping does not disclose the specifically claimed diameter range of from 100 to 500 microns; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2012/0043814), as applied to claim 1 above, in view of Petti (US 2009/0293931).
Regarding claim 17, Deligianni discloses all of the claim limitations as set forth above. Deligianni additionally discloses that a person of ordinary skill in the art will understand that for single-crystal silicon the surfaces will be textured rather than smooth which results in grooves in the surfaces of the silicon ([36] and [40]), but Deligianni does not disclose that the first face of each groove is longer than the second face of each groove.
Petti discloses a single crystal silicon solar cell having a textured surface with grooves ([36], [42]-[43] and [49]) each of the grooves having a first face (A) and a second face (B), wherein a first face of each groove is longer than a second face of each groove (Figures 7a-b and [43]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the grooves of Deligianni such that the first face of each groove is longer than the second face of each groove, as taught by Petti, because the asymmetric shape of the grooves enhances light trapping in the photovoltaic device which increases the efficiency of the device (Petti, [1]-[2] and [43]). 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.



Examiner respectfully disagrees. Deligianni discloses that a person of ordinary skill in the art will understand that for single-crystal silicon the surfaces will be textured rather than smooth which results in a series of grooves in the surfaces of the silicon, [36] and [40]. As applicant mentions, texture is a broad, generalised term which may include irregular textures, such as random protrusions or unevenness, or many other more regular patterns of raised or recessed regions. Any of these textures will include a raised or depressed portion relative to another portion which necessarily results in a series of grooves as claimed. The term “groove” is very broad and does not require a particular shape, size, width or depth and the claimed “series of grooves” are not required to be uniform or the same as each other in any aspect. Random protrusions, 
Examiner respectfully disagrees regarding the requirements of the language “coated with”, “on” and “in contact”. These terms do not require direct contact between the layers or components and do not require the layers to be in the groove cavities. The grooves including all the faces of the grooves of Deligianni are coated with all the layers on the front face of the cell including layers 111, 112 and 113 as shown in Figure 1. Further, the semiconductor layer 113 forms a p-n junction with the semiconductor substrate material 114 in the grooves as claimed. As discussed above, Deligianni discloses that each groove of the series of grooves has a first and a second face (each groove necessarily has at least 2 sides which read on the first and second face), the first face of each groove is coated with a semiconductor material (113) and the second face of the groove is coated with a conductor material (111) ([35] and Figure 1, the entirety of each groove including all the faces are coated with the semiconductor material and the conductor material), the semiconductor material (113) and the conductor material (111) are in contact with another semiconductor material (semiconductor material 114 formed by substrate) in each groove such that a junction is formed between the semiconductor and the another semiconductor materials ([35]). Thus, Deligianni anticipates claim 1.
Additionally, upon further consideration and search of the amended claims, new grounds of rejection have been made over Topping and Rand as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726